h ELrD
                                                                                  COURT OF APPEALS
                                                                                      1.
                                                                                      DIVIS10,I;

                                                                                 2013 MAY 29          9:29

                                                                                 S I TN-, \
                                                                                        VVAS1i1HG N
                                                                                                  %

                                                                                 BY
                                                                                           Pt    Y
   IN THE COURT OF APPEALS OF THE STATE OF WASHINGT

                                      DIVISION II

KENNETH    HUNTINGTON, a single man,           I                No. 42977 27-I
                                                                          - I


                             Respondent,

      V.



JENNIFER A. MUELLER, and "JOHN DOE"                        PUBLISHED OPINION
MUELLER,    wife and husband, and their
marital community;

                             Appellants,

1Ta


JACQUELINE HENRY and " JOHN DOE"
HENRY, wife and husband, and their marital
community,

                             Defendants.


       JOHANSON, A. .
                 J.
                  C           Jennifer A. Mueller appeals the superior court's order awarding
                                —


attorney fees to Kenneth Huntington following a jury trial. After an arbitrator found Mueller to
be 100 percent at fault and Jacqueline Henry not at fault for an automobile collision, Mueller
requested a trial de novo. After trial, the jury increased Huntington's damage award and equally
apportioned fault between Mueller and Henry, resulting.in Mueller and Henry's joint and several
liability. Mueller argues that the superior court erroneously found that she did not improve her

position at trial under RCW 7.6.and MAR 7. , thus obligating her to pay Huntington's
                            060(
                               1
                               0 )       3
                                                                         Mueller did            not
attorney fees. . We reject Mueller's arguments and conclude that because
No. 42977 2 II
          - -




improve her position at trial as to Huntington, she is responsible for Huntington's attorney fees

and costs. We affirm.

                                              FACTS


                                            and   Henry's vehicles collided        Highway   101.
       In   September 2007, Mueller's                                         on




Huntington was a passenger in Henry's vehicle and was injured. Huntington sued Mueller and

Henry, and all parties stipulated   to   mandatory arbitration.' In October 2010, the arbitrator

awarded Huntington $ 000 total damages and found that Mueller was 100 percent at fault
                   50,
because Mueller negligently accelerated and caused the collision when Henry had the right of

way. The arbitrator found that Henry had no liability to Huntington.

       Mueller requested a trial de novo and a jury awarded Huntington $ 0, 61.in damages
                                                                       35
                                                                       6 1

and found Mueller and Henry each 50 percent liable. The trial court entered judgment against
Mueller and Henry jointly and severally, and it ordered Mueller to pay Huntington's attorney

fees and costs. The court concluded that although Mueller improved her position at trial as to co-

defendant Henry, Mueller did not improve her position at trial as to plaintiff Huntington, thus
making Mueller responsible for Huntington's attorney fees. The court explained that after the
trial Mueller was jointly and severally liable for a judgment greater than the arbitration award
and that any potential contribution from Henry was irrelevant under RCW 7.6. and MAR
                                                                        060
                                                                          0

7. . Mueller appeals.
 3

                                             ANALYSIS


        Mueller argues that the trial court erred by awarding Huntington attorney fees because (1)

she improved her position after a trial de novo, 2) was required to request a trial de novo to
                                                 ( she

  The short stipulation does not mention attorney fees.

                                                  0)
No. 42977 2 II
          - -




preserve her right of contribution against her co-
                                                 defendant, and (3)
                                                                  joint and several liability is
not a factor in determining the appropriateness of attorney fees. We disagree.

        We review the trial court's application of court rules and statutes authorizing attorney fee

awards de novo as a question of law. Niccum v. Enquist, 175 Wn. d 441, 446, 286 P. d 966
                                                              2                  3

2012). In Washington, a party may recover attorney fees only when authorized by statute, a
recognized ground of equity, or party agreement. Niccum, 175 Wn. d at 446. RCW 7.6.
                                                               2               060(
                                                                                  1
                                                                                  0 )
and MAR 7. direct courts to assess costs and reasonable attorney fees "against a party who
         3

appeals the [arbitrator's] and fails to improve"the party's position at the trial de novo.
                         award
        Our objective when interpreting a statute is to discern and implement the intent of the
               We first attempt to discern the    plain meaning    of the statute.   If a statute is
legislature.

ambiguous, we resort to statutory construction, legislative history, and relevant case law in order
to resolve the ambiguity."Dep't of Transp. v. James River Ins. Co.,176 Wn.2d 390, 396, 292
P. d 118 (2013).Further, we interpret the mandatory arbitration rules as though the legislature
 3
drafted them and we construe the rules consistent with their purpose. Wiley v. Rehak, 143 Wn. d
                                                                                            2

339, 343, 20 P. d 404 (2001). RCW 7.6.and MAR 7. ' purposes are to ease court
              3                   060(
                                     1
                                     0 )      s3

congestion, encourage settlement, and discourage meritless appeals. Niccum, 175 Wn. d at 451;
                                                                                  2
Hutson v. Costco Wholesale Corp.,119 Wn. App. 332, 335, 80 P. d 615 (2003).
                                                            3

 2
     RCW 7.6.
         060(
            1 provides:
            0 )
        The superior court shall assess costs and reasonable attorneys' fees against a party
        who appeals the award and fails to improve his or her position on the trial de
        novo. The court may assess costs and reasonable attorneys' fees against a party
        who voluntarily withdraws a request for a trial de novo if the withdrawal is not
        requested in conjunction with the acceptance of an offer of compromise.
 MAR 7. ' language is almost identical and further explains that "[ osts"means only those trial
     s3                                                          c]
 de novo costs provided for by statute or court rule.

                                                  3
No. 42977 2 II
          - -



        The term "position" used in RCW 7.6. and MAR 7. "` as meant to be
                                        060(
                                           1
                                           0 )        3 w

understood by ordinary people who,if asked whether their position had been improved following

a trial de novo, would certainly answer "no"in the face of a superior court judgment against

them for more than the arbitrator awarded. "'   Hutson, 119 Wn. App. at 335 (quoting Cormar,

Ltd. v. Sauro, 60 Wn. App. 622, 623, 806 P. d 253, review denied, 117 Wn. d 1004 (1991)).
                                          2                             2

        Here, the trial court awarded Huntington reasonable attorney fees and costs against

Mueller under RCW 7.6. and MAR 7. because, after trial de novo Mueller failed to
                  060
                    0           3

improve her position as to Huntington even though she improved her position as to co-
                                                                                    defendant
Henry. We agree with the trial court that Mueller failed to improve her position after trial de
novo.




        First, Mueller argues that in a multiparty case where the jury allocated fault, the ultimate

amount paid by individual defendants determines if the appealing party improved his or her
position, citing            Lambert Van &
                   Christie -               Storage Co. v. McLeod, 39 Wn. App. 298, 304, 693

P. d 161 (1984).But Mueller misconstrues the Christie -Lambert court's holding and reasoning.
 2
First, Division One of this court framed the issue very narrowly: "whether MAR 7. authorizes
                                                                                3
assessing attorney fees against the appellant from a mandatory arbitration award who does not

improve his position as to an arbitrated claim although his overall position is improved on appeal
in a trial de novo solely because of a cross claim that was served only after the arbitration."
          Lambert, 39 Wn. App. at 301 ( emphasis
 Christie -                                            added). Mueller's case is factually distinct

because here all claims presented at trial had been arbitrated.

        Even so, Christie -Lambert is instructive.                      Lambert Van &
                                                         There, Christie-                    Storage

 Christie-
         Lambert),a storage and moving company, sued Harriette Nolan and Malcolm McLeod


                                                  al
No.42977 2 II
         - -



for   unpaid                      Lambert, 39 Wn. App. at 300. The arbitrator awarded Christie -
               services. Christie -


Lambert a judgment amount against each defendant, awarded Christie-
                                                                  Lambert attorney fees and

costs against Nolan and McLeod jointly; the arbitrator did not rule on McLeod's cross claim

because McLeod did not properly serve Nolan with it. Christie -Lambert, 39 Wn. App. at 300.

McLeod requested a trial de novo, and the trial court awarded Christie-
                                                                      Lambert judgment against

each Nolan and McLeod separately for slightly more than the arbitration award; it also awarded

Nolan and McLeod judgments against each other for their respective cross claims, and denied
Christie -Lambert attorney fees.                 Lambert, 39 Wn.
                                        Christie -                         App.   at 300.   Christie -
                                                                                                     Lambert


appealed the denial of its attorney fees and costs. Division One of this court reversed and held
that Christie -Lambert was entitled to reasonable attorney fees and costs from McLeod where

McLeod appealed the arbitrator's award and did not improve his position as against Christie -
Lambert at trial de       novo.            Lambert, 39 Wn.
                                  Christie -                        App.   at   299, 305 06. Division One
                                                                                         -


explained

                  The interpretation of RCW 7.6.and MAR 7. that will give effect to
                                            060
                                             0           3
                                                                       s purpose ... is that
                                                                    act'
         the             purpose to deter meritless appeals and the
               provision's
         costs and attorney fees shall be assessed against an appellant from    arbitration.
                who does not improve his position in the trial de novo as to a party whose
         claim    was   arbitrated. . . . [ N] t authorizing
                                             o                 an   attorney fee    award[,] . . .as
         McLeod argues, would be counter to the statutory purpose of deterring meritless
         appeals.

Christie -Lambert, 39 Wn. App. at 303 04.
                                      -

          Further, Division One explained that McLeod had alternatives to bringing a trial de novo

 as to all the issues in the case. Christie -Lambert, 39 Wn. App. at 304 05. McLeod could have
                                                                         -

 sought trial de novo against only Nolan, thereby relieving Christie-
                                                                    Lambert of the additional
 expense of a trial de novo. Because McLeod did not do so, the court held that the interests of


                                                      5
No.42977 2 II
         - -



                                           Lambert's attorney fees and costs.
fairness demanded that McLeod pay Christie -                                                        Christie -


Lambert, 39 Wn. App. at 304.

         Similarly, Mueller could have sought trial de novo to determine only the percentage of
fault between her and Henry.            Doing so would have relieved Huntington of the additional

expense of trial. Mueller could not have reasonably believed that the jury would find Huntington
at fault for the car accident where Huntington' was simply a passenger in Henry's vehicle.

Further, Mueller chose to go to a trial de novo on Huntington's damages as well as liability.

Thus, under Christie -Lambert, and because Mueller had alternatives to a full trial de novo, the

interests of fairness underlying RCW 7.6. and MAR 7. dictates that Mueller should pay
                                     060
                                      0            3

Huntington's attorney fees and costs where he incurred the costs of trial de novo, increased his
damages award, and where the co-
                               defendants were contesting their relative liability.
         Next, Mueller cites Hutson, 119 Wn. App. at 335, and argues that because she ultimately

paid   less in   damages    to   Huntington, she clearly improved her position. But Hutson is not on

point. In Hutson, Division One of this court held that a co-
                                                           defendant, Costco, was not liable to
pay its co-
          defendant, Rehrig's,
                             attorney fees when Costco improved its position with regard to
the plaintiff after trial de novo. Hutson, 119 Wn. App. at 338. Division One explained that the
facts that formed the basis of its analysis were (1) plaintiff Ellen Hutson sued both Costco
                                                    the

and Rehrig, thus Costco and Rehrig were co-
                                          defendants; 2)Costco did not bring any claims
                                                      (
against Rehrig so Costco had no "position"to improve relative to Rehrig; and (3)Costco could
not limit the trial de novo so that Rehrig would not be involved because Costco did not have any

mechanism available to dismiss Rehrig from the trial de novo. Hutson, 119 Wn. App. at 335 38.
                                                                                          -
Mueller's    case   is   distinguishable   because she   was   assessed   plaintiff's attorney fees, not   a co-
No. 42977 2 II
          - -



defendant's attorney fees, and Mueller could have brought the trial de novo against only her co-

defendant and not Huntington.

       Next, Mueller argues that she had to request a trial de novo against both Huntington and

Henry or she would have lost her right to gain contribution from Henry, citing Sultani v. Leuthy,
86 Wn. App. 753, 759, 943 P. d 1122, review denied, 134 Wn. d 1001 ( 1997). Again
                           2                              2                                     we

disagree. Nothing in Sultani says that Mueller would lose her right to contribution from Henry if

she did not request trial de novo against both Henry and Huntington.

       In Sultani, Division One determined that the defendants were only severally liable for the

individual amounts that the trial court apportioned to them and were not jointly liable for the

total award. Sultani, 86 Wn. App. at 758 59.
                                         -        So, because the defendants were all jointly and

severally liable after arbitration but were only severally liable after trial de novo, the appealing
defendants improved their positions as to the plaintiff and were not responsible for plaintiff's
attorney fees and costs.   Importantly, Division One determined that the defendants could not

have avoided joint and several liability unless they brought a trial de novo. Sultani, 86 Wn. App.
at 760.


          But Mueller's case is unlike Sultani because Mueller did not avoid joint and several

liability by seeking trial de novo and she did not improve her position as to the plaintiff
Huntington. Instead, the trial court's judgment after trial de novo specifically indicated that the

parties remained jointly and severally liable for Huntington's damages.

          In sum, Mueller improved her position as to Henry after trial de novo when she

potentially reduced the amount of her liability because Henry was found partially at fault but
Mueller was jointly liable for the larger trial damages awarded Huntington if Henry did not pay


                                                  7
No. 42977 2 II
          - -



because Huntington's award was joint and several against Mueller and Henry. Even if Mueller

ultimately paid Huntington only half of the total judgment, her liability was not satisfied .until

Henry paid her half. Mueller does not explain why she could not have sought trial de novo

against only Henry or why she should avoid responsibility for Huntington's attorney fees when
she did not        improve her position     as   to     Huntington.   Huntington is the party that RCW

060(
7.6.and MAR 7. seek to protect from unnecessary litigation costs.
   1
   0 )       3
          We conclude that it is unreasonable for Huntington to incur trial de novo attorney fees

and costs without reimbursement. Not only was Huntington fault free but, in addition, the jury

increased his       damage   award.    Mueller is responsible for Huntington's attorney fees and costs

incurred for the trial de novo because Mueller sought trial de novo and did not improve her

position as to Huntington. Accordingly,we affirm the trial court's attorney fee and costs award.
                                             ATTORNEY FEES


          Huntington requests attorney fees on appeal as the prevailing party under RAP 18. ,
                                                                                          1
MAR 7. and RCW 7.6. Courts have interpreted MAR 7. to allow the prevailing party to
     3         060.
                 0                               3

recover attorney fees and costs incurred in superior court and on a subsequent appeal. Tribble v.
Allstate   Property &     Cas. Ins. Co., Wn. App. 163, 174, 139 P. d 373 (2006);
                                       134                       3             Brandenberg v.

Cloutier, 103 Wn.,
                 App. 482, 485 n. ,P. d 664 (2000),review denied, 143 Wn. d 1012
                               12 3
                                7                                       2

2001).Because Huntington prevails on appeal, he is entitled to recover his appellate attorney
fees and costs from Mueller.

 3
     Also, Huntington argues that we should use the Lodestar multiplier to calculate the appellate
 fee award.        We do not reach the issue of the amount of             appellate attorney   fees.   Instead,
 according to RAP 18. (
                      d), 10 days of this decision, Huntington must serve and file an
                          1 within
 affidavit detailing the expenses incurred and the services counsel performed. Mueller then has
                                    commissioner         clerk will determine the award, after   a   hearing   if
 10    days   to   object and   a                  or
No.42977 2 II
         - -



      We affirm.




                                                      P A A. .
                                                      IV , \
                                                      Johanson, J.
                                                                C
                                                                   r >




                Y Ulllll 11,   J.




                                    i




necessary. RAP 18. ( If-(
               e) either party objects to the award, it can file an objection under
                 1 f).
RAP 18. (
    g).
      1

                                         C